FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                November 30, 2010
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT



    MARIAN K. PARISE,

                Plaintiff-Appellant,

    v.                                                   No. 10-3062
                                                (D.C. No. 5:08-CV-04140-JAR)
    MICHAEL J. ASTRUE, Commissioner                        (D. Kan.)
    of Social Security,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before TYMKOVICH, Circuit Judge, PORFILIO, Senior Circuit Judge, and
GORSUCH, Circuit Judge.



         Marian K. Parise appeals from a judgment of the district court affirming the

Commissioner’s denial of her application for Social Security disability benefits

and supplemental security income benefits. Exercising jurisdiction under

28 U.S.C. § 1291 and 42 U.S.C. § 405(g), we affirm.


*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                          I.

      Ms. Parise claimed disability as of July 2005, due to diabetes, high blood

pressure, and problems with her back, hip, and leg. Following the administrative

denial of her claim, an administrative law judge (ALJ) conducted a hearing in

June 2008. In his decision, the ALJ found that Ms. Parise retained the residual

functional capacity (RFC) to perform her past relevant work, and thus concluded

she was not disabled. The Appeals Council denied her request for review, making

the ALJ’s denial of benefits the agency’s final decision. The district court

affirmed.

      On appeal, Ms. Parise contends that the ALJ erred: (1) by failing to find

that her back, hip, and leg problems were severe impairments at step two; (2) in

evaluating the effect of her back, hip, and leg problems on her RFC at step four;

and (3) in evaluating her credibility.

                                         II.

      “Our review of the district court’s ruling in a social security case is de

novo.” Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009). Under this

standard of review “we independently determine whether the ALJ’s decision is

free from legal error and supported by substantial evidence.” Id. (internal

quotation marks omitted). “Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. It requires


                                         -2-
more than a scintilla, but less than a preponderance.” Id. (internal quotation

marks omitted). “In reviewing the ALJ’s decision, we neither reweigh the

evidence nor substitute our judgment for that of the agency.” Bowman v. Astrue,

511 F.3d 1270, 1272 (10th Cir. 2008) (internal quotation marks omitted).

                                         A.

      At step two of the five-step sequential evaluation process, the ALJ

determines whether the claimant has a medically determinable severe impairment

or impairments. See 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii); see also

Wall, 561 F.3d at 1052. An impairment is severe if it significantly limits a

claimant’s physical or mental ability to perform basic work activities. See

20 C.F.R. §§ 404.1521, 416.921; see also Wall, 561 F.3d at 1052. Once an ALJ

determines that the claimant suffers from one or more medically determinable

severe impairments, he moves to the next step in the sequential evaluation

process. Although the ALJ found that Ms. Parise had the medically determinable

severe impairments of obesity and hypertension at step two, she argues that the

ALJ erred in failing to find that her back, hip, and leg problems were also severe

impairments and should have been considered such at step two. We disagree.

      As we explained in Oldham v. Astrue, 509 F.3d 1254, 1256 (10th Cir.

2007), once the ALJ finds that the claimant has any severe impairment, he has

satisfied the step two analysis: “The ALJ . . . made an explicit finding that [the


                                         -3-
claimant] suffered from severe impairments. That was all the ALJ was required

to do in that regard.” Because the ALJ found that Ms. Parise had two medically

determinable severe impairments, his failure to find her back, hip, and leg

problems were severe impairments, is not grounds for reversal.

                                         B.

      Turning to Ms. Parise’s next argument, she contends the ALJ’s erred in its

step-four analysis. The ALJ found that she had the RFC to perform light work,

and thus retained the ability to perform her past relevant work as a production

worker. Her overarching argument is the assertion “that her RFC prevents her

from engaging in her [past relevant work.]” Aplt. Opening Br. at 17. She also

asserts the ALJ “failed to make the detailed findings required by the regulations

and rulings at step four.” Id.

      Once an ALJ finds a severe impairment at step two, unless he finds the

impairment equal a Listing at step three, he proceeds to step four. See 20 C.F.R.

§§ 404.1520(e), 416.920(e); see also Williams v. Bowen, 844 F.2d 748, 751

(10th Cir. 1988). Step four is comprised of three phases:

      In the first phase, the ALJ must evaluate a claimant’s physical and
      mental . . . (RFC), and in the second phase, he must determine the
      physical and mental demands of the claimant’s past relevant work.
      In the final phase, the ALJ determines whether the claimant has the
      ability to meet the job demands found in phase two despite the
      mental and/or physical limitations found in phase one. At each of
      these phases, the ALJ must make specific findings.


                                         -4-
Winfrey v. Chater, 92 F.3d 1017, 1023 (10th Cir. 1996) (citations omitted).

Although it is not entirely clear from the briefing, Ms. Parise appears to argue

that the ALJ erred at all three phases of his step-four evaluation. Thus, we

address each phase separately.

      In determining the claimant’s RFC at phase one, the ALJ is required to

consider all of the claimant’s impairments, including impairments that are not

severe. See 20 C.F.R. §§ 404.1545, 416.945; see also Wilson v. Astrue, 602 F.3d

1136, 1140 (10th Cir. 2010). In making his RFC determination, the ALJ

considered Ms. Parise’s severe impairments along with her non-severe

impairments, including her back, hip and leg problems. The ALJ’s decision

contains a discussion of the medical evidence he considered in finding that she

retained the RFC to perform light work. Although Ms. Parise does not directly

raise the issue, our review of the record indicates that the RFC determination is

consistent with the medical evidence, and thus, the ALJ’s finding is supported by

substantial evidence.

      As to the findings at phases two and three, Ms. Parise argues that “the ALJ

erred in finding that she could return to her [past relevant work] because he did

not make specific findings regarding the demands of her [past relevant work],”

Aplt. Opening Br. at 17, and the ALJ “improperly relied on vocational expert []

testimony as the sole basis for his conclusion that Parise’s impairments did not


                                         -5-
preclude the performance of her [past relevant work],” id. The ALJ’s decision

states:

          [] The claimant is capable of performing past relevant work as a
          production worker. This work does not require the performance of
          work-related activities precluded by the claimant’s residual
          functional capacity (20 CFR 404.1565 and 416.965).
          The claimant has past relevant work as a production worker (DOT
          No. 706.687-010) light/svp-2 . . . . In comparing the claimant’s
          residual functional capacity with the physical and mental demands of
          this work, the undersigned finds that the claimant is able to perform
          it as actually and generally performed.

Aplt. App. at 25. The Dictionary of Occupational Titles # 706.687-010 (4th ed.

1991) explains that the job of production worker is light work and describes the

demands of the job. Thus, the ALJ’s phase-two findings are adequate. And there

is no merit to the argument that the ALJ relied solely on the vocational expert’s

testimony (VE) for his conclusion at phase three that Ms. Parise could perform

her past relevant work as a production worker. The decision does not mention the

VE’s testimony – to the contrary, this conclusion was reached by the ALJ after

comparing the demands of her previous relevant work with her RFC.

                                           C.

          The ALJ concluded that Ms. Parise’s “allegations [of disabling pain,

fatigue and weakness] are not credible to establish a more restrictive residual

functional capacity than [a restriction to light work].” Aplt. App. at 25. Ms.

Parise asserts that the ALJ erred in his credibility analysis. We disagree.


                                           -6-
      “Credibility determinations are peculiarly the province of the finder of fact,

and we will not upset such determinations when supported by substantial

evidence.” Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995). After examining

the record as a whole, we are persuaded that the ALJ’s credibility findings are

closely and affirmatively linked to substantial evidence.

      In his decision, the ALJ wrote nearly a page about the evidence he

considered in reaching his conclusion that Ms. Parise’s allegations were not

credible. The decision speaks for itself, and we list just a few of the ALJ’s

findings, which include: (1) the lack of any medical treatment typically

administered for pain; (2) the lack of any prescription medication for pain relief;

and (3) the lack of any medically prescribed assistive device. See Hargis v.

Sullivan, 945 F.2d 1482, 1489 (10th Cir. 1991) (holding that among the factors

that an ALJ should consider when evaluating the credibility of pain testimony are

the levels of medication and attempts to obtain relief). The ALJ’s findings are

closely and affirmatively linked to substantial evidence, and we cannot disturb

them on appeal. See Bowman, 511 F.3d at 1272 (holding that “we neither reweigh

the evidence nor substitute our judgment for that of the agency”) (internal

quotation marks omitted).




                                         -7-
The judgment of the district court is AFFIRMED.


                                          Entered for the Court



                                          Timothy M. Tymkovich
                                          Circuit Judge




                                 -8-